           Case 1:20-cv-05634-MKV Document 31 Filed 12/04/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 12/4/2020
 ELTON MIHALI,

                             Plaintiff,
                                                                      20-cv-5634 (MKV)
                      -against-
                                                                            ORDER
 SIGNATURE BLACK CAR LLC et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On October 22, 2020, Plaintiff informed the Court that the parties had reached a consensual

resolution of this case [ECF #28]. The parties later submitted a letter and documentation in support of the

fairness of the settlement and of the request of Plaintiff’s counsel for attorneys’ fees [ECF #30]. The Court

has reviewed these documents for fairness in accordance with the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., and Second Circuit precedent, see, e.g., Cheeks v. Freeport Pancake House, 796

F.3d 199 (2d Cir. 2015).

        The Court finds that the terms of the proposed settlement, as a whole, are fair and reasonable in

light of all of the circumstances. Specifically, if the parties were unable to reach a settlement, Plaintiff

would risk losing on the merits of his claims based on Defendants’ argument that Plaintiff was an

independent contractor, not an employee under the FLSA and New York Labor Law. Moreover, the

Settlement Agreement appears to be the product of an arms-length negotiation. The Court therefore

approves the settlement as fair and reasonable. In addition, the Court approves the request for attorneys’

fees in the amount of $7,066.65. This allocation is fair and reasonable because it is consistent with the

lodestar amount and the retainer agreement [ECF #30, Exhibit 3]. This case is dismissed with prejudice.

SO ORDERED.
                                                        _________________________________
Date: December 4, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
